Case 2:20-cv-01164-RGK-PVC Document 21 Filed 07/23/20 Page 1 of 1 Page ID #:89



   1                                   NOTE: CHANGES MADE BY THE COURT
   2
   3                                                         JS-6
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10   DAVID ANDERSON                         )    CASE NO. 2:20-cv-01164-RGK-PVC
                                              )
  11                            Plaintiff,    )    Los Angeles Superior Court Case No.:
                                              )    19STSC14493
  12         vs.                              )
                                              )    [PROPOSED] ORDER RE
  13                                          )    DISMISSAL
       AETNA LIFE INSURANCE                   )
  14   COMPANY                                     [FED. R. CIV. P. 41(A)(II)]
                                              )
  15                            Defendant.    )
                                              )
  16                                          )
  17         Pursuant to the stipulation of the parties, the Court dismisses this action
  18   without prejudice, each party bearing its own fees and costs.
  19   IT IS SO ORDERED.
  20
       Dated: July 23, 2020
  21                                         Judge of the United States District Court
  22
  23
  24
  25
  26
  27
  28
                                                  1--
                                                        [PROPOSED] ORDER RE DISMISSAL
                                                            Case No. 2:30-cv-01164-RGK-PVC
